Opinion issued December 13, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00598-CV
                           ———————————
                  STEPHEN JERMERY TYLER, Appellant
                                        V.
                    HARRIS COUNTY, ET AL., Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-03438


                         MEMORANDUM OPINION

      Appellant, Stephen Jermery Tyler, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West

Supp. 2015); Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                         2